Citation Nr: 1544426	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  13-32 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a lung disability, to include as due to asbestos exposure. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Matthew Owen, Attorney



ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1971 to July 1974.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  On his October 2013 substantive appeal, the Veteran indicated that he desired a Board hearing.  In correspondence dated April 2014, the Veteran, through his current representative, indicated that he wished to cancel his hearing and withdraw this request.  

The Veteran originally filed a claim for "asbestos related diseases," which he describes as "breathing problems" related to asbestos exposure, and has been adjudicated as one for a lung or respiratory disability.  As discussed in greater detail below, while there is no evidence of a current lung or respiratory disability, the record shows that the Veteran has consistently complained of nasal congestion and difficulty breathing, and has been diagnosed with chronic sinusitis and rhinitis as well as cardiomyopathy and ventricular tachycardia (see private treatment records from Drs. J. K. and S.B.).  Claims regarding these disabilities have not been adjudicated and the Board does not have jurisdiction over them.  Thus, they are referred to the AOJ for appropriate action.  38 CFR 19.9(b)(2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015))

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  It is not shown that the Veteran has, or during the pendency of the claim has had, a chronic lung disability.

2.  It is reasonably shown that the Veteran has tinnitus, which manifested in service and has persisted.


CONCLUSIONS OF LAW

1.  Service connection for a lung disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in July 2012, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  The appeal was most recently readjudicated in the September 2013 supplemental statement of the case.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records, including VA medical records and Social Security Administration (SSA) records, have been secured.  The AOJ arranged for VA examinations in October 2012.  As is discussed in greater detail below, the Board finds that the VA examination reports are adequate for the purposes of final appellate review; they reflect familiarity with the pertinent facts and include sufficient detail and rationale where applicable, pertinent to the claims decided at this time.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any evidence that remains outstanding.  The Board finds that no further development of the evidentiary record is necessary.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

 To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Lung/Respiratory Disability 

The Veteran contends that he has lung disability (specifically breathing problems) due to service, to include as due to exposure to asbestos.

The threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veterans STRs show that in January 1973 the Veteran reported a sore throat and a cough; the assessment was bronchitis.  In June 1972, May 1973, October 1973, and December 1973, the Veteran complained of cough and sore throat; the assessments were that these were colds and examinations of the Veteran's chest were clear.  On his (undated) separation examination, the Veteran's lungs were normal on clinical evaluation. 

An April 2008 private treatment record shows that the Veteran was seen for acute bronchitis.  

SSA records show that the Veteran reported that he often has shortness of breath and chest discomfort and has been considered disabled since November 2008 due to cardiomyopathies and cardiac dysrhythmias.  An August 2009 SSA request for medical advice shows that a respiratory examination revealed no intracostal retraction and that lungs were clear.  

A December 2009 private treatment record notes the Veteran complained of shortness of breath and coughing.  The assessment included bronchitis and the Veteran was told to call if the condition persisted.  September 2010 and October 2010 private treatment records note the Veteran complained of cough and congestion; the assessment included bronchitis and the Veteran was encourage to call if the condition persisted.  A February 2011 private treatment record notes the Veteran complained of a cough and head congestion; the assessment included bronchitis.  Private treatment records throughout this period also show additional diagnoses of and treatment for sinusitis and rhinitis.

On October 2012 VA examination, the examiner noted that the Veteran had never been diagnosed with a respiratory condition.  The examiner noted that the Veteran reported that he has experienced shortness of breath for at least 10 years and that he has been told that he has "scarring of his lungs and a "touch of chronic obstructive pulmonary disease."  October 2012 X-rays were negative.  The examiner indicated that the Veteran did not have a respiratory or lung disability. 

The Board has considered the Veteran's allegations that he has a lung disability that was caused or aggravated by service, to include as due to exposure to asbestos. However, although he is competent to testify to symptoms such breathing problems, the diagnosis of a lung disability cannot be established by lay self-observation because such specific diagnoses are established by clinical findings evaluated by a person with the specialized knowledge, training, or experience to assess their significance.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, the Veteran's self-diagnosis of his breathing problems has no probative value.

While the Veteran has been seen at times for bronchitis post-service, there is no competent evidence of a chronic respiratory or lung disability diagnosed during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007)..  Private treatment records show ongoing treatment for cardiac disabilities as well as rhinitis/sinusitis, but there is no diagnosis of a lung disability.  Additionally, the October 2012 VA examiner indicated that the Veteran did not have a respiratory disability and October 2012 X-rays were negative.  In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran now has (or at any time during the appeal period has had) a diagnosis of lung/respiratory disability. Consequently, there is no valid claim of service connection for such disabilities.  See Brammer, 3 Vet. App. at 225.  Accordingly, the appeal in this matter must be denied.

Tinnitus

The Veteran claims that his tinnitus resulted from noise trauma he experienced during active duty and that, therefore, service connection for tinnitus is warranted.  His DD 214 reflects that his military occupational specialty (MOS) while on active duty was electrical and mechanical equipment repairman.  A May 2012 statement by the Veteran notes that the Veteran worked in the engine room during service where he was exposed to audio trauma and that when he returned form service, he had ringing in his ears.  The Board sees no reason to question the credibility of the Veteran's statement's as to his in-service duties, and exposure to acoustic trauma is conceded.

On October 2012 VA examination, the Veteran reported bilateral intermittent tinnitus with an onset of "years ago," that he worked in the engine room aboard the ship during service, and that following service he worked as a deputy sheriff, tug boat operator, locomotive engineer, and steel plant crank operator during which he wore hearing protection.  The examiner opined that it was less likely than not that the Veteran's tinnitus is related to his service because the Veteran was unable to determine the cause or onset of his tinnitus and he had years of post-service occupational noise exposure.

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469   (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).

Thus, in this case, the Board finds that the Veteran's statements are competent and credible lay evidence that his current tinnitus began during active duty, and has existed since that time. 

The Board acknowledges that the October 2012 VA examination report provides that, by history, the Veteran's tinnitus was less likely caused by or a result of military noise exposure.  However, the Board finds that this opinion does not outweigh the Veteran's credible testimony.  Significantly, the examiner based this negative opinion on an understanding that the Veteran could not determine the exact onset or cause of his tinnitus and his post-service noise exposure.  The examiner failed to take into account the Veteran's lay assertions of ringing in his ears upon separation and the fact that he wore hearing protection post-service.  Thus, as above, the Board finds that the Veteran has provided credible testimony that he has had tinnitus since active duty.  

 In light of the foregoing credible lay evidence that the Veteran incurred tinnitus during active duty, the Board finds that service connection for tinnitus is warranted.


ORDER

The appeal seeking service connection for a lung disability is denied.

The appeal seeking service connection for tinnitus is granted. 


REMAND

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran was afforded a VA audiological examination in October 2012 which showed that the Veteran had sensorineural hearing loss in the frequency range of 6000 Hertz or higher.  The examiner noted that the Veteran's hearing loss was less likely than not related to his service and based this opinion, at least in part, on the degree of hearing loss (i.e., that the Veteran had normal hearing through 4000 Hertz).  The September 2013 statement of the case notes that service connection for bilateral hearing loss is denied on the basis that the Veteran was not found to have a hearing loss disability for VA purposes.  

A June 2014 private audiological evaluation appears to show that the Veteran does have a current hearing loss disability by VA standards.  However, this evaluation does not clearly follow VA regulatory requirements for audiological testing (i.e., it is unclear whether the Maryland CNC speech discrimination test was utilized) and is unaccompanied by an opinion as to whether such hearing loss is related to the Veteran's service.  Thus, remand for another VA audiometric examination and medical opinion is required. 

Finally, the claim for TDIU is inextricably intertwined with the pending service connection claim that is being remanded and adjudication of the TDIU must be deferred until the intertwined issues are decided.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Please ask the Veteran to identify the providers of all treatment and/or evaluation pertinent to hearing loss (records of which are not already associated with his claims file), and to provide any releases needed to secure records of any private evaluation and/or treatment.  All relevant VA treatment records not already associated with the claims file must be obtained.   

2.  Please arrange for the Veteran to be examined by an audiologist to determine the nature and likely etiology of his bilateral hearing loss.  Based on a review of the record, examination, and pure tone audiometric testing, the examiner should provide responses to the following:

 a. Does the Veteran currently have a bilateral hearing loss disability as defined in 38 C.F.R. § 3.385?  The audiologist should consider and discuss as necessary the findings on the private audiologic evaluation (in VBMS) dated June 30, 2014; and

 b. If so, is it at least as likely as not (a 50 percent or better probability) that such hearing loss is related to his military service or acoustic trauma therein?  and

c. If the Veteran has a hearing loss disability deemed less likely than not related to service, is it at least as likely as not (a 50 percent or better probability) that such hearing loss is (i) caused by or (ii) aggravated by his service-connected tinnitus?  The examiner must address both causation and aggravation in the requested medical opinion.

3.  When the notice and development requested above has been completed, the case should be readjudicated, to include TDIU.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case, and afforded the opportunity to respond before the case is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


